EXHIBIT 10.1
     LOAN MODIFICATION AGREEMENT dated as of May 2, 2011 (this “Agreement”),
among TRW Automotive Holdings Corp. (“Holdings”), TRW Automotive Intermediate
Holdings Corp.(“Intermediate Holdings”), TRW Automotive Inc. (the “U.S.
Borrower”), the Foreign Subsidiary Borrowers party hereto, the Accepting Lenders
(as defined below) and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
          WHEREAS, pursuant to Section 2.25(a) of the Seventh Amended and
Restated Credit Agreement dated as of December 21, 2009 (as amended prior to the
date hereof, the “Credit Agreement”), among Holdings, Intermediate Holdings, the
U.S. Borrower, the Foreign Subsidiary Borrowers party thereto (together with the
U.S. Borrower, the “Borrowers”), the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A. (f/k/a JPMorgan Chase Bank), as Administrative Agent
and as collateral agent for the Lenders, and Bank of America, N.A., as
syndication agent, the Borrower has made, by written notice to the
Administrative Agent dated as of April 5, 2011, a Loan Modification Offer to the
2012 Global Revolving Facility Lenders and the 2012 U.S. Revolving Facility
Lenders; and
          WHEREAS, the 2012 Global Revolving Facility Lenders and the 2012 U.S.
Revolving Facility Lenders party hereto (collectively, the “Accepting Lenders”)
are willing to accept the Loan Modification Offer on the terms and subject to
the conditions set forth herein and in the Credit Agreement;
          NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, and subject to the conditions set forth
herein, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms; Terms Generally. Capitalized terms used but
not defined herein shall have the meanings assigned thereto in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Agreement.
          SECTION 2. Loan Modifications. Subject to the terms and conditions set
forth herein and in the Credit Agreement, effective as of the Effective Date (as
defined below), (i) each 2012 Global Revolving Facility Lender that is an
Accepting Lender shall become a 2014 Global Revolving Facility Lender under the
Credit Agreement, and its Global Revolving Facility Commitment and Global
Revolving Facility Loans shall become a 2014 Global Revolving Facility
Commitment and 2014 Global Revolving Facility Loans thereunder, respectively,
and (ii) each 2012 U.S. Revolving Facility Lender that is an Accepting Lender
shall become a 2014 U.S. Revolving Facility Lender under the Credit Agreement,
and its U.S. Revolving Facility Commitment and U.S. Revolving Facility Loans
shall become a 2014 U.S. Revolving Facility Commitment and 2014 U.S. Revolving
Facility Loans thereunder, respectively, in each case for all purposes of the
Credit Agreement and the other Loan Documents.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Representations and Warranties. To induce the other parties
hereto to enter into this Agreement, each of Holdings, Intermediate Holdings and
the Borrowers hereby represents and warrants to the Administrative Agent and to
each of the Accepting Lenders that, after giving effect to this Agreement:
          (a) The representations and warranties of each Loan Party contained in
any Loan Document are true and correct in all material respects on and as of the
date hereof with the same effect as though made on and as of the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date).
          (b) No Event of Default or Default has occurred and is continuing.
          SECTION 4. Fees. The U.S. Borrower agrees to pay to the Administrative
Agent, for the account of each Accepting Lender, a fee (the “Extension Fees”) in
an amount equal to 0.50% of the aggregate amount of such Accepting Lender’s 2012
U.S. Revolving Facility Commitment or 2012 Global Revolving Facility Commitment,
as applicable, that is converted into a 2014 U.S. Revolving Facility Commitment
or 2014 Global Revolving Facility Commitment, as applicable, pursuant hereto.
The Extension Fees shall be payable in immediately available funds on, and
subject to the occurrence of, the Effective Date.
          SECTION 5. Conditions to Effectiveness. This Agreement shall become
effective on the date (the “Effective Date”) on which all of the following
conditions precedent is satisfied:
          (a) the Administrative Agent (or its counsel) shall have received
counterparts of this Agreement that, when taken together, bear the signatures of
Holdings, Intermediate Holdings, the Borrowers and each Accepting Lender.
          (b) the Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Simpson Thacher & Bartlett LLP, special counsel for Holdings
and the U.S. Borrower, in form and substance reasonably satisfactory to the
Administrative Agent. Holdings and the U.S. Borrower hereby request such counsel
to deliver such opinion.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence, and good standing of each Loan Party,
the authorization of the transactions contemplated hereby and any other legal
matters relating to the Loan Parties, the Loan Documents or the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
          (d) The Administrative Agent shall have receive a certificate of a
Responsible Officer of the U.S. Borrower, dated the Effective Date, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.02 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          (e) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date in accordance with the
Credit Agreement or any other Loan Document, including (i) the Extension Fees
payable pursuant to Section 4 and (ii) to the extent invoiced (or otherwise
notified to the U.S. Borrower) at least two Business Days prior to the Effective
Date, reimbursement and payment of all out-of-pocket expenses (including fees,
charges and disbursements of counsel) required to be reimbursed or paid by any
Loan Party hereunder or under any other Loan Document.
          (f) The Collateral and Guarantee Requirement shall be satisfied after
giving effect to the transactions contemplated hereby and, in connection
therewith, the Administrative Agent shall have received any related
documentation that the Administrative Agent or its counsel reasonably requests
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.
          (g) A reaffirmation agreement in form and substance reasonably
satisfactory to the Administrative Agent and dated the Effective Date shall have
been delivered by each Loan Party.
          SECTION 6. Credit Agreement. Except as specifically stated herein, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof. Nothing herein shall be deemed to entitle Holdings,
Intermediate Holdings, the U.S. Borrower or any other Loan Party to a consent to
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement in similar or different circumstances.
          SECTION 7. Loan Document. This Agreement shall be a Loan Document and
a Loan Modification Agreement for all purposes of the Credit Agreement and the
other Loan Documents.
          SECTION 8. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.

 



--------------------------------------------------------------------------------



 



          SECTION 10. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 5 hereof. Delivery of an executed signature
page to this Agreement by facsimile or other customary means of electronic
transmission (e.g., “pdf”) shall be effective as delivery of a manually signed
counterpart of this Agreement.
          SECTION 11. Headings. The Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
[The remainder of this page has been intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first written above.

                TRW AUTOMOTIVE HOLDINGS CORP.,    
 
           
 
  by
Name:   /s/ Joseph S. Cantie
 
Joseph S. Cantie    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
              TRW AUTOMOTIVE INTERMEDIATE HOLDINGS CORP.,    
 
           
 
  by
Name:   /s/ Joseph S. Cantie
 
Joseph S. Cantie    
 
  Title:   Vice President and Chief Financial Officer    
 
              TRW AUTOMOTIVE INC.,    
 
           
 
  by
Name:   /s/ Joseph S. Cantie
 
Joseph S. Cantie    
 
  Title:   Executive Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                LUCAS INDUSTRIES LIMITED,    
 
           
 
  by
Name:   /s/ Peter R. Rapin
 
Peter R. Rapin    
 
  Title:   Director    
 
              TRW SYSTEMS LIMITED,    
 
           
 
  by
Name:   /s/ Peter R. Rapin
 
Peter R. Rapin    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                TRW BRAKING SYSTEMS POLSKA SP. Z O.O.,    
 
           
 
  by
Name:   /s/ Juergen Baro Piza
 
Juergen Baro Piza    
 
  Title:   Director    
 
              TRW POLSKA SP. Z O.O,    
 
           
 
  by
Name:   /s/ Krzysztof Szwedkowicz
 
Krzysztof Szwedkowicz    
 
  Title:   Director    
 
              TRW STEERING SYSTEMS POLAND SP. Z O.O,    
 
           
 
  by
Name:   /s/ Anthony Bassett
 
Anthony Bassett    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                TRW AUTOMOTIVE GMBH,    
 
           
 
  by
Name:   /s/ Reinhard Lechner
 
Reinhard Lechner    
 
  Title:   Managing Director    
 
              TRW DEUTSCHLAND HOLDING GMBH,    
 
           
 
  by
Name:   /s/ Reinhard Lechner
 
Reinhard Lechner    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                JPMORGAN CHASE BANK, N.A.(f/k/a
JPMORGAN CHASE BANK), as
Administrative Agent,    
 
           
 
  by
Name:   /s/
 
   
 
  Title:        

 